Opinion issued October 17, 2002 
 














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01061-CV
____________

IN RE ALFREDO GALLARDO, JR., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator filed a petition for writ of mandamus requesting that this Court
compel respondent (1) to enforce her order requiring relator's counsel to file an affidavit
in connection with a post-conviction writ of habeas corpus.  We deny the petition.
	There are three prerequisites for the issuance of a writ of mandamus by an
appellate court, namely:  (1) the lower court must have a legal duty to perform a
nondiscretionary act; (2) the relator must make a demand for performance; and (3) the
subject court must refuse that request.  Barnes v. State, 832 S.W.2d 424, 426 (Tex.
App.--Houston [1st Dist.] 1992, orig. proceeding).  Relator has not provided us with
a record that shows that he made any request of respondent to perform a
nondiscretionary act that respondent refused.
	The petition for writ of mandamus is therefore denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Alcala, and Price. (2)
Do not publish.  Tex. R. App. P. 47.
1.    	Respondent is the Honorable Susan Brown, Judge, 185th District Court, Harris
County.
2.    	The Honorable Frank C. Price, former Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.